Citation Nr: 0530831	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for left 
inguinal hernia.





INTRODUCTION

The veteran served on active military duty from May 2003 to 
October 2003.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The veteran's service-connected left inguinal hernia has not 
required surgery, was reduced by digital pressure, and true 
hernia protrusion is not shown on current examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in February 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  See VAOPGCPREC 8-03, 69 Fed. Reg. 
25180 (2004).  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the veteran was provided a VA 
examination in June 2004.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


The veteran is appealing the original assignment of a 
disability evaluation following the award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2005).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The veteran's service-connected left inguinal hernia has been 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7338.  This rating 
contemplates small, reducible hernias or hernias without true 
protrusion, or hernias that have not required surgical 
intervention and are remediable.  A 10 percent evaluation is 
for assignment for the residuals of an inguinal hernia when 
there is evidence of postoperative recurrent, readily 
reducible hernias that are well-supported by a truss or a 
belt.  Small, postoperative, recurrent, or unoperated 
irremediable hernias which are not well-supported by a truss 
or not readily reducible are assigned a 30 percent 
evaluation.  The maximum schedular rating of 60 percent under 
Diagnostic Code 7338 contemplates large, postoperative, 
recurrent hernias which are not well-supported under ordinary 
conditions and not readily reducible when considered 
inoperable. 

In this case, the veteran's service medical records indicate 
that he incurred a left groin injury in October 2003 while in 
the line of duty.  On examination, it was noted that the 
veteran had a reducible left inguinal hernia.  Subsequent to 
active military service, a VA examination was conducted in 
June 2004.  The examiner noted that the claims file had been 
reviewed.  It was noted that the veteran had right inguinal 
hernia repair in 2002, and had a left inguinal hernia in 
2003.  The left inguinal hernia did not have surgical 
intervention and was reduced by manual pressure.  The veteran 
stated that "occasionally this pops out on lifting or 
turning in certain directions."  On examination, it was 
noted that the veteran was asymptomatic, without inguinal 
hernia bulging on the left or right side.  His abdomen was 
soft and nontender.  The diagnosis was left inguinal hernia 
while on active duty, with digital reduction, and without 
surgical intervention. 

The veteran contends that he has been told that the hernia 
"will continue to worsen and could even cause my intestines 
to stop receiving bloodflow which could cause a very serious 
injury."  However, VA cannot compensate a claimant for the 
possibility of a future disability, only the level of 
disability that currently exists. 

Accordingly, as the veteran's service-connected left inguinal 
hernia has not required surgical intervention, is reducible, 
and true hernia protrusion is not shown on current 
examination, an initial compensable evaluation is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left inguinal hernia is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


